DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-18, in the reply filed on September 11, 2020 is acknowledged. Applicant’s traversal against the restriction between Groups I and II has been fully considered and is persuasive.  Groups I and II will be examined together.  However, the restriction between Groups I/II and III will be maintained. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement regarding Group III, the election between Groups I/II and III has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-23 are under examination.

Claim Objections
Claim 6 is objected to because of the following informalities:  at the end of line 2 “thermoplastic” should be - - thermoplastic binder - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 11, the claim recites “above the glass transition temperature”.  The limiting effect of the recitation is unclear.  It is not clear whether this is the glass transition temperature of the thermoplastic binder or whether another material is in view. Further, it is not clear whether this is intended to limit the selection of the thermoplastic to an amorphous thermoplastic materials (i.e. materials with a true glass transition temperature) or whether glass transition temperature in this context is merely intended to mean the material must be somewhat flexible/malleable.  Further, claim 11 recites “then sizing the bent or shaped extrudate filament, thereby creating a preform”.  In context and as written, the limiting effect of the recitation is unclear. It is not clear in the context provided whether “sizing” in this instance is directed to a physical altering of a dimension of the filament to create a preform (e.g. paragraphs [0012], [0045], [0064] of the published application – e.g. “sizing” = cutting) or whether the intention is to add a coating of material (paragraph [0049] – e.g. “sizing” = coating) to the exterior surface of the filament. Appropriate correction and clarification is required.
As to claim 12, the claim recites “one or more preforms”.  It is not clear whether this is necessarily referring back to the preform of claim 11 or whether other preforms are in view.  Appropriate correction is required.
As to claim 19, the claim recites “sized”.  The limiting effect of the recitation is unclear.  It is not clear in the context provided whether “sized” in this instance is directed to a physical 
As to claim 19, the claim recites “(“particles”)”.  The limiting effect of the recitation is unclear for substantially the same reasons that “(“powder”)” was rejected in claim 1.  Appropriate correction and clarification is required, including the dependent claims that refer to particles in this manner.  
The other claims are rejected as dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cogswell et al. (US 4,713,283).
Regarding claim 1, Cogswell et al. teach a method comprising forming an extrudate filament by (see paragraph [0043] of the published application which defines the term in a manner that does not require extrusion and is met by performing the steps recited in the claim): tensioning and spreading apart a plurality of fibers (col. 4, lines 30-40); melting a thermoplastic binder (col. 2 ,lines 31-34; col. 3, lines 12-20); applying at least one of metal powder and ceramic powder ("powder"), and the melted thermoplastic binder, to the plurality of fibers (col. 1, lines 48-62; col. 3, lines 12-20); and (d) cooling the fibers having the applied powder and thermoplastic binder (Abstract; col. 3, lines 22-46). 

	As to claims 3, 4 and 6, Cogswell et al. teach applying the powder and the binder at the same time by dip coating the fiber with the powder and binder in the form of a melt blend (Abstract; col. 3, lines 12-27; col. 4, lines 21-40).
	As to claim 15, Cogswell et al. teach carbon fibers (col. 1, lines 57-62).
	As to claim 18, Cogswell et al. teach additives as claimed (col. 3, lines 6-11).

Claims 19, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaidyanathan et al. (US 6,899,777).
Regarding claim 19, Vaidyanathan et al. teach a method comprising: forming an extrudate filament, the extrudate filament consisting essentially of a plurality of fibers, organic binder, and at least one of metal particles and ceramic particles ("particles") (col. 7, line 63-col. 10, line 21); forming a layup in a mold, the mold defining the shape of a part, wherein the layup includes extrudate filaments that have been sized or shaped and sized (col. 12, lines 30-35; col. 12, lines 53-67; claim 1); exposing the layup to heat and pressure, thereby forming a green body having the shape of the part (col. 13, line 1-col. 14, line 56; claim 1); heating the green body to temperatures sufficient to debind the binder and sinter the particles, thereby forming a part consisting essentially of the fibers in a matrix of: the metal, or the ceramic, or the metal and 
As to claim 20, Vaidyanathan et al. teach carbon fibers (col. 11, line 67-col. 12, line 19).
As to claim 22, Vaidyanathan et al. teach zirconium dioxide (col. 9, line 5).
As to claim 23, Vaidyanathan et al. teach additives such as fillers (col. 9, lines 25-27) and other additives as claimed (col. 10, liens 1-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, 4, 6, 10-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allaire et al. (US 5,024,978) in view of Lifke et al. (US 6,049,956).
Regarding claim 1, Allaire et al. teach a method comprising forming an extrudate filament (see paragraph [0043] of the published application which defines the term in a manner that does not require extrusion and is met by performing the steps recited in the claim) comprising tensioning a plurality of fibers (Figure 1 – pulling the fibers through the system from spool (12) to spool (26)); melting a thermoplastic binder (Abstract; col. 2, line 68-col. 3, line 3; col. 7, lines 45-60); applying ceramic powder and the melted thermoplastic binder to the plurality of fibers (Figure 1 dispersion (18) in reservoir (16); col. 2, lines 28-34 col. 2, line 68 – col. 3, line 20; col. 3, lines 54-55; col. 10, lines 30-32) and cooling the fibers having the applied powder and thermoplastic binder to a temperature below which the thermoplastic binder melts (col. 3, lines 4-12 and 30-33; col. 7, line 67-col. 8, line 8; Examples I and II).
Allaire et al. do not teach spreading the plurality of fibers apart.  However, Lifke et al. disclose an analogous method wherein fibers, such as carbon fibers, are spread apart under tension to prepare them for effective surface treating and coating (Abstract; col. 1, line 6-col. 3, line 27 – providing both context and the general knowledge in the art; col. 5, lines 24-47; Example 1; col. 10, lines 54-57; Figure 2; Figures 3A-3C).  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Allaire et al. and Lifke et al. and to have spread and tensioned the plurality of fibers of Allaire et al., as suggested by Lifke et al., for the purpose, as suggested by Lifke et al. of facilitating effective and more complete coating of the fibers with the desired dispersion for subsequent use as a preform in the formation of a composite article. 
As to claims 3, 4 and 6, Allaire et al. teach applying the ceramic powder and the thermoplastic binder to the fibers at the same time by dip coating the fiber in a melt-blended 
As to claim 10, Allaire et al. teach cooling the extrudate filament in a cooling tower to solidify the material (col. 7, line 67-col. 8, line 15).  The material is spooled onto a take-up reel (26) and then can be stored as collected which will intrinsically/implicitly bring the material temperature down to room temperature over time (col. 8, lines 10-15; col. 9, lines 10-22). Allaire et al. teach the dispersion is a solid at room temperature 
As to claims 11-14, Allaire et al. teach the material, at its initial cooling, only needs to be essentially tack free (col. 8, lines 2-7) and is flexible (col. 3, lines 9-13) which suggests cooling to a range of temperatures, including temperatures above “the glass transition temperature”. Further, the cooled temperature can still be above the melting point of the thermoplastic wax, which also can be considered to be an applicable thermoplastic binder and a material cooled to a temperature above “the glass transition temperature” (col. 5, lines 5-col. 6, line 30), to still produce a gelled and tack-free surface (col. 5, lines 43-57).  Also see the section 112b rejection.  As such, for each of these reasons, the material of Allaire et al. is cooled to a temperature above the glass transition temperature as claimed.  Further, Allaire et al. teach and suggest reforming/shaping and cutting the material into a prepreg, laying up the material in a mold (i.e. the location where the prepreg is exposed to heat and pressure to form a part), heating the prepreg from a starting temperature up through a temperature that is first sufficient to melt the thermoplastic binder and then debind the binder and then sinter the ceramic powder to form a part consisting essentially of the fibers in a ceramic matrix (col. 9, lines 11-52; col. 11 line 24-col. 12, line 20;  Example III).
As to claim 15, Allaire et al. utilize carbon fibers (col. 4, lines 56-59)
As to claim 17, Allaire et al. utilize zirconia/zirconium oxide (col. 4, lines 45-53).
As to claim 18, Allaire et al. teach additional additives as claimed (col. 3, line 62-col. 4, line 2; col. 5, lines 25-35; col. 6, lines 29-30; claim 1).
5 is rejected under 35 U.S.C. 103 as being unpatentable over Allaire et al. (US 5,024,978) in view of Lifke et al. (US 6,049,956), as applied to claims 1, 3, 4, 6, 10-15, 17 and 18 above, and further in view of either one of Desbois et al. (US 2018/0029249) or Hirata et al. (US 2017/0260346).
As to claim 5, the combination teaches the method set forth above, including dipping the fibers into the dispersion.  Allaire et al. do not teach spraying as claimed.  However, each of Desbois et al. (paragraph [0068]) and Hirata et al. (paragraphs [0160] and [0161]) teach analogous methods wherein the material for coating analogous materials (e.g. fibers) can be provided by either dipping/immersing the fiber material or spraying the material.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Allaire et al. with either one of Desbois et al. or Hirata et al. and to have sprayed the fiber of Allaire et al. with the dispersion of powder and binder, as suggested by either one of the secondary references, for the purpose, as suggested by the references, of coating the fibers in an art recognized suitable and equivalent alternative manner.  The prior art suggests selecting between immersing and spraying is a routine expedient that would have been readily selected by one having ordinary skill in the art.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Allaire et al. (US 5,024,978) in view of Lifke et al. (US 6,049,956), as applied to claims 1, 3, 4, 6, 10-15, 17 and 18 above, and further in view of Zeidan (US 2014/0272417) and any one of Capwell et al. (US 2016/0230314), Garcia (US 2007/0001339) or Goodman (US 5,354,521).
As to claims 7-9, the combination teaches the method set forth above.  Allaire et al. do not forming a pellet by compounding the powder and thermoplastic, followed by extruding the compounded material through a die as claimed.  However, Zeidan teaches an analogous method of providing a coating of polymer and powder material on a fiber core, wherein the 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Allaire et al. with Zeidan and any one of Capwell et al., Garcia, or Goodman and to have fed the powder and thermoplastic to embed the fiber of Allaire et al. by first producing the powder and thermoplastic binder as a compounded pellet and to have then extruded the compounded pellet through a die to embed the fiber, as suggested by Zeidan and any one of the additional secondary references, for the purpose, as suggested by the references, of embedding the fiber of Allaire et al. in powder and thermoplastic in an art recognized suitable and equivalent manner.  The combination and art of record suggests that whether the embedding is by dipping, spraying or cross-head extrusion one having ordinary skill in the art would have found these different means to be routine expedients in order to provide the required material to the fiber of Allaire et al. at the same time in the form of a melt blend. 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Allaire et al. (US 5,024,978) in view of Lifke et al. (US 6,049,956), as applied to claims 1, 3, 4, 6, 10-15, 17 and 18 above, and further in view of Gardner et al. (US 5,154,787). Note: this is an alternative rejection of claims 11-14. 
As to claims 11-14, the combination teaches and suggests the method set forth above.  Alternatively, Gardner et al. provide analogous teaching wherein an analogous extrudate filament is cooled to a temperature above the glass transition temperature with a pressure roller for a period of time prior to being cooled to room temperature (Example; col. 9, lines 9-col. 10, line 2) and cutting and shaping the extrudate filament to thereby form a preform.  From this, each of Allaire et al. as set forth above and Gardner et al. (col. 9, lines 26-col. 10, line 2) suggest laying up the preforms in a mold, heating and consolidating/sintering as claimed to produce an article as claimed.
	Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Allaire et al. and Gardner et al. and to have cooled the filament of Allaire et al. to a temperature above the glass transition temperature and to shape and cut/size the filament into a preform, as suggested by Gardner et al., for the purpose, as suggested by Gardner et al. of, producing a highly uniform preform.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Allaire et al. (US 5,024,978) in view of Lifke et al. (US 6,049,956), as applied to claims 1, 3, 4, 6, 10-15, 17 and 18 above, and further in view of Casari et al. (US 2013/0075953) or Fletcher et al. (US 3,990,860).
As to claim 16, the combination teaches the method set forth above.  Allaire et al. do not teach stainless steel particles.  However, Casari et al. (paragraph [0054] – suggesting selection between stainless steel powders and ceramic powders is a routine expedient) and Fletcher et al. (Abstract; col. 1, lines 15-35; col. 2, lines 3-14 – combination of ceramic and stainless steel particles) teach analogous methods wherein stainless steel particles are employed.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Allaire . 

Claims 1, 2, 10, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over
Tsotsis (US 6,074,716) in view of Ganga (US 4,614,678).
Regarding claims 1, 2, and 10, Tsotsis teaches a method comprising forming an extrudate filament (see paragraph [0043] of the published application which defines the term in a manner that does not require extrusion and is met by performing the steps recited in the claim) comprising spreading apart a plurality of fibers (col. 4, lines 2-7); melting a thermoplastic binder (col. 4, lines 22-24, which incorporates US 4,614,678 by reference regarding the coating process and ‘678 discloses melting at col. 3 ,lines 1-3) applying metal to the fiber first (col. 3, lines 65-col. 4, lines 22) and thereafter applying the melted thermoplastic binder to the plurality of fibers (col. 4, lines 22-24, which incorporates US 4,614,678 by reference regarding the coating process and ‘678 discloses melting at col. 3 ,lines 1-3) and intrinsically or implicitly cooling the fibers having the applied powder and thermoplastic binder to a temperature below which the thermoplastic binder melts (col. 2, lines 35-50; also col. 4, lines 14-24 of US 4,614,678), such as room temperature, either to facilitate winding on a spool or to produce a stable sheath or as a natural result of storing the produced material at room temperature .
While Tsotsis incorporates Ganga by reference into the disclosure, it is not clear whether all aspects of Ganga are explicitly taught by Tsotsis as being intended for use.  As such, Tsotsis do not explicitly teach applying tension to the fibers.  However, Ganga teaches an analogous method wherein in addition to what is clearly and explicitly incorporated by reference, the 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Tsotsis and Ganga and to have applied tension to the fibers of Tsotsis, as suggested by Ganga, for the purpose, as suggested by the references, of facilitating the efficient and effective production of the tow composite material.  
As to claim 15, Tsotsis teaches carbon fibers (col. 3, lines 1-15).
As to claim 18, Tsotsis teaches mixtures of metal powders may be utilized (col. 3, lines 15-20). One of the metals utilized in the mixture of metals can reasonably be considered a filler. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsotsis (US 6,074,716) in view of Ganga (US 4,614,678), as applied to claims 1, 2, 10, 15 and 18, and further in view of Casari et al. (US 2013/0075953).
	As to claim 16, the combination teaches the method set forth above. Further, Tsotsis teaches a steel alloy (col. 3, lines 15-18).  Tsotsis does not teach stainless steel.  However, Casari et al. teach an analogous method wherein stainless steel is disclosed as being a suitable powder for metal sintering/consolidation (paragraph [0054]).
	Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Tsotsis and Carari et al. and to have utilized stainless steel particles in the method of Tsotsis, as suggested by Carari et al., for the purpose, as suggested by the references of utilizing a powder known to be effective and desirable for producing articles from metal powders.

s 19, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Allaire et al. (US 5,024,978) in view of either one of Mazany et al. (US 2002/0058576) or Allaire et al. (US 5,225,015).
Regarding claim 19, Allaire et al. teach a method comprising forming an extrudate filament (see paragraph [0043] of the published application which defines the term in a manner that does not require extrusion), the extrudate filament consisting essentially of a plurality of fibers, organic binder, and at least one of metal particles and ceramic particles ("particles") (Abstract; col. 2, lines 28-34; col. 2, line 68-col. 3, line 3; col. 3 ,lines 54-55; col. 7, lines 45-60; col. 7, lines 67-col. 8, line 8; col. 10, lines 30-32; Figure 1; Examples I and II);  forming a layup wherein the layup includes extrudate filaments that have been sized or shaped and sized, exposing the layup to heat and pressure, thereby forming a green body; heating the green body to temperatures sufficient to debind the binder and sinter the particles, thereby forming a part consisting essentially of the fibers in a matrix of: the metal, or the ceramic, or the metal and ceramic ((col. 9, lines 11-52; col. 11 line 24-col. 12, line 20;  Example III).
Allaire et al. imply the layup is in a mold that defines the shape of the part and the application of pressure forms a green body and final part having the shape of the part.  However, each of Mazany et al. (paragraph [0089] and Allaire et al. ‘051 (Figures 1-3A) provide additional context and teaching wherein the mold defines the shape of the part and the process forms the body into the shape of the part in the mold. 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Allaire et al. with either one of Mazany et al. or Allaire et al. ‘015 and to have formed the layup in a mold that defines the shape of the part in the method of Allaire et al., as suggested by either one of the secondary references, for the purpose, as suggested by the references of achieving a desired part shape from the application of heat and pressure.
As to claim 20, Allaire et al. utilize carbon fibers (col. 4, lines 56-59)

As to claim 23, Allaire et al. teach additional additives as claimed (col. 3, line 62-col. 4, line 2; col. 5, lines 25-35; col. 6, lines 29-30; claim 1).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Allaire et al. (US 5,024,978) in view of either one of Mazany et al. (US 2002/0058576) or Allaire et al. (US 5,225,015), as applied to claims 19, 20, 22 and 23 above, and further in view of Casari et al. (US 2013/0075953) or Fletcher et al. (US 3,990,860).
As to claim 21, the combination teaches the method set forth above.  Allaire et al. do not teach stainless steel particles.  However, Casari et al. (paragraph [0054]) and Fletcher et al. (Abstract; col. 1, lines 15-35; col. 2, lines 3-14 – combination of ceramic and stainless steel particles) teach analogous methods wherein stainless steel particles are employed.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Allaire et al. and either one of Carari et al. or Fletcher et al. and to have utilized stainless steel particles in the method of Allaire et al., as suggested by either one of the secondary references, for the purpose, as suggested by Carari et al. of facilitating the production of various art recognized alternative or equivalent sintered articles or for the purpose, as suggested by Fletcher et al., of providing the properties of both ceramics and stainless steel to the article. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (US 6,899,777), as applied to claims 19, 20, 22 and 23, and further in view of Casari et al. (US 2013/0075953) or Fletcher et al. (US 3,990,860).
As to claim 21, Vaidyanathan et al. teach the method set forth above, but do not teach stainless steel particles.  However, Casari et al. (paragraph [0054]) and Fletcher et al. (Abstract; 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Vaidyanathan et al. and either one of Carari et al. or Fletcher et al. and to have utilized stainless steel particles in the method of Vaidyanathan et al., as suggested by either one of the secondary references, for the purpose, as suggested by Carari et al. of facilitating the production of various art recognized alternative or equivalent consolidated articles from materials known in the art to be suitable for such a purpose, or for the purpose, as suggested by Fletcher et al., of providing the properties of both ceramics and stainless steel to the article. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cogswell et al. (US 4,713,283) as applied to claims 1, 3, 4, 6, 15 and 18 above, and further in view of either one of Desbois et al. (US 2018/0029249) or Hirata et al. (US 2017/0260346).
As to claim 5, Cogswell et al. do not teach spraying as claimed.  However, each of Desbois et al. (paragraph [0068]) and Hirata et al. (paragraphs [0160] and [0161]) teach analogous methods wherein the material for coating analogous materials (e.g. fibers) can be provided by either dipping/immersing the fiber material or spraying the material.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cogswell et al. with either one of Desbois et al. or Hirata et al. and to have sprayed the fiber of Cogswell et al. with the dispersion of powder and binder, as suggested by either one of the secondary references, for the purpose, as suggested by the references, of coating the fibers in an art recognized suitable and equivalent alternative manner.  The prior art suggests selecting between immersing and spraying is a routine expedient that would have been readily selected by one having ordinary skill in the art.
s 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cogswell et al. (US 4,713,283) as applied to claims 1, 3, 4, 6, 15 and 18 above, and further in view of and further in view of Zeidan (US 2014/0272417) and any one of Capwell et al. (US 2016/0230314), Garcia (US 2007/0001339) or Goodman (US 5,354,521).
As to claims 7-9, Cogswell et al. do not forming a pellet by compounding the powder and thermoplastic, followed by extruding the compounded material through a die as claimed.  However, Zeidan teaches an analogous method of providing a coating of polymer and powder material on a fiber core, wherein the polymer and the powder may be pre-compounded and fed to a hopper prior to extruding it through a crosshead die onto the fiber core material (Abstract; Figure 10; paragraphs [0029], [0036], [0042], [0043], and [0067]). Zeidan teaches the resin can be in the form of a pellet and at least implies the compounded material may be in the form a pellet as well (paragraph [0067]), but do not make this explicit.  However, each of Capwell et al. (paragraph [0034]), Garcia (Abstract; paragraphs [0002], [006], [0013]), and Goodman (col. 5, lines 55-65) provide additional context which teaches and suggests providing the compounded material in the form of a pellet.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cogswell et al. with Zeidan and any one of Capwell et al., Garcia, or Goodman and to have fed the powder and thermoplastic to embed the fiber of Cogswell et al. by first producing the powder and thermoplastic binder as a compounded pellet and to have then extruded the compounded pellet through a die to embed the fiber, as suggested by Zeidan and any one of the additional secondary references, for the purpose, as suggested by the references, of embedding the fiber of Cogswell et al. in powder and thermoplastic in an art recognized suitable and equivalent manner.  The combination and art of record suggests that whether the embedding is by dipping, spraying or cross-head extrusion one having ordinary skill in the art would have found these . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cogswell et al. (US 4,713,283) as applied to claims 1, 3, 4, 6, 15 and 18 above, and further in view of Allaire et al. (US 5,024,978).
As to claim 10, Cogswell et al. suggest utilizing the produced article in long form (col. 6, lines 30-33) and suggest cooling as set forth above.  Further, storing the material in long form will intrinsically continue to cool the material to room temperature.  Cogswell et al. do not teach spooling the material. However, Allaire et al. teach cooling the extrudate filament in a cooling tower to solidify the material (col. 7, line 67-col. 8, line 15).  The material is spooled onto a take-up reel (26) and then can be stored as collected which will intrinsically/implicitly bring the material temperature down to room temperature over time (col. 8, lines 10-15; col. 9, lines 10-22).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cogswell et al. and Allaire et al. and to have spooled and cooled to room temperature the material of Cogswell et al., as suggested by Allaire et al., for the purpose, as suggested by the references of facilitating storage of the material in long form and for extended periods of time, as may be needed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cogswell et al. (US 4,713,283) as applied to claims 1, 3, 4, 6, 15 and 18 above, and further in view of Gross et al. (US 2014/0158684).

Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cogswell et al. and Gross et al. and to have utilized stainless steel powder as the metal powder in Cogswell et al., as suggested by Gross et al., for the purpose, as suggested by Gross et al. of providing desired properties (e.g. conductivity, RF response) properties to the composite structure.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cogswell et al. (US 4,713,283) as applied to claims 1, 3, 4, 6, 15 and 18 above, and further in view of Sekimura et al. (US 2015/0011691).
As to claim 17, Cogswell et al. teach metal powders (col. 1, lines 56-62) but do not teach zirconium oxide  However, Sekimura et al. teach that it is known in the polymeric art to utilize zirconium oxide particles as filler (paragraph [0099]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cogswell et al. and Sekimura et al. and to have utilized zirconium oxide powder as the metal powder in Cogswell et al., as suggested by Sekimura et al., for the purpose, as suggested by Sekimura et al. of providing desired properties (e.g. strength, hardness – paragraphs [0009], [0102], [0103]) properties to the composite structure.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hilmas et al. (US 6,355,338); Larker et al. (US 5,549,770) and Allaire et al. (US 5,250,243) disclose analogous and applicable methods of producing matrix composites.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.